Heshemite Kingdom v. Layale Enterprises



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-220-CV





THE HASHEMITE KINGDOM 	APPELLANT

OF JORDAN



V.



LAYALE ENTERPRISES, S.A.	APPELLEE



------------



FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

On August 4, 2003, we notified Appellant The Hashemite Kingdom of Jordan, in accordance with rule 
42.3(a), that this court may not have jurisdiction over this appeal from the trial court’s July 22, 2003 orders striking Appellant/Intervenor’s pleadings and denying Appellant/Intervenor’s motion to dismiss that case.  
Tex. R. App. P.
 42.3(a).  We stated that the appeal would be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed within ten days a response showing grounds for continuing the appeal.  
See id. 
 Both Appellant and Appellee responded.

In the interim, the trial court entered a final judgment and subsequently granted a new trial to HMS Aviation, the defendant in the underlying suit.  Because there is now no final judgment and because the trial court has granted a new trial, this appeal is ordered dismissed for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f); 
Cummins v. Paisan Constr. Co.
, 682 S.W.2d 235, 235-36 (Tex. 1984).



PER CURIAM

PANEL M:	WALKER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED:  December 4, 2003

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.